Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Acknowledgement of Receipt/Status of Claims

	
This Office Action is in response to the amendment filed August 2, 2021. Claims 32-52 are pending in the application. Claims 1-31 have been cancelled. Claim 46 has been amended. Claims 34-38,40-43,45,47 and 48 have been withdrawn as being directed to a non-elected invention.    Claim 52 is newly added. Claims 32, 33,39,44,46, and 49-52 have been examined for patentability. 


Maintained Rejections
	Applicant's arguments filed August 2, 2021 are acknowledged and have been fully considered.  
	The rejection of claims 32,33,39,44,46 and 49-51 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (US 2011/0033436A1) in view of Mueninghoff (US Patent 6,156,705) and Pullen et al. (US 2012/0046168 A1)is maintained for the reasons set forth below. 

New Rejection(s) Necessitated by the Amendment filed on August 2, 2021

Claim Rejections - 35 USC § 103


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 32,33,39,44,46, and 49-52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (US 2011/0033436A1) in view of Mueninghoff (US Patent 6,156,705) and Pullen et al. (US 2012/0046168 A1).

Applicant’s Invention



An agricultural adjuvant composition comprising, based on 100 pbw of the adjuvant composition: (a) one or more first nonionic surfactants selected from the group consisting of fatty acid glycol ester surfactants, polyalkoxylated triglyceride surfactants, alkoxylated fatty alcohol surfactants, and sorbitan fatty acid ester surfactants; (b) at least one of: (b)(i) one or more second nonionic surfactants selected from the group consisting of polyalkoxylated alkylphenol surfactants, polyalkoxylated alkarylphenol surfactants, amine oxide surfactants, alkanolamide surfactants, and glycoside surfactants, and/or (b)(ii) one or more anionic surfactants; wherein the one or more first nonionic surfactants (a) and the one or more second nonionic surfactants (b)(i) are 1- C3)alkyl esters; (d) 1 pbw to 20 pbw of one or more water soluble deposition aid polymers selected from guars and guar derivatives; and (e) greater than 0 pbw to 10 pbw of one or more thickening agents selected from silica, inorganic colloidal, and colloid-forming particles.

	
Determination of the scope and the content of the prior art
(MPEP 2141.01)

 	Chen et al. teach agriculturally acceptable stable spore-formulations and spore and chemical combination formulations (abstract) further comprising at 
least one chemical, wherein the at least one chemical is at least one selected 
from the group consisting of a surfactant, a dispersant, a suspension aid, a stabilizer, a biocide, a buffer, an insect control agent and pesticide ([0022], component f of instant claim 44).  Chen et al. teach the use of a suspension aid is selected from the group consisting of guar gum, starch, derivitized guar and and/or precipitated silica and combinations thereof (see [0023] and [0075], components d and e of instant claims 32, 44, and 46). Chen et al. teach that a general description of surfactants that might be used in the present invention include nonionic surfactants such as tristyrylphenol ethoxylates ([0045], component c of instant claims 32, 39, and 44), oil soluble non-ionic surfactants such as tristyrylphenol ethoxylates ([0048],) and tridecyl alcohol ethoxylates ([0048] component b of instant claims32, 39, 44, and 46). Chen et al. teach that their formulations preferably prepared in a modular manner wherein said chemical module is typically concentrated ([0077], limitation of instant claims 49-51).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	One difference between the invention of the instant application and that of Chen et al. is that Chen et al. do not expressly teach the use of methyl soyate (component c of instant claims 32,39,44,46 and 49-51).   However, Mueninghoff teaches an adjuvant containing: (a) a fatty alcohol polyalkoxy alkyl ether; and (b) a component selected from the group consisting of nonionic surfactants, anionic surfactants, cationic surfactants, alkyl esters, phytobland mineral oils, water, soluble silicone surfactants, fatty acid dialkyl ethers, fatty acid dialkyl carbonates, vegetable oils, and mixtures thereof.  Mueninghoff teach that examples of suitable co-surfactants/solvents include methyl soyate for use in a pesticide composition (see column 2, lines 56-67).  Further, Mueninghoff teaches that a pesticide concentrate containing a mixture of the adjuvant composition and a biologically active ingredient (see column 2, lines 5-8 and column 3, lines 7-10).
A second difference between the invention of the instant application and that of Chen et al. is that Chen et al. do not expressly teach the use of polyethylene glycol monooleate (component b of instant claims32, 39, 44, and 46).  However, Pullen et al. teach novel methods and formulations comprising pesticides used to control pests with reduced phytotoxicity effects using nonionic surfactant such as polyethylene glycol monooleate (see abstract and [0065]).


Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


It would have been prima facie obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Chen et al. and Mueninghoff and use methyl soyate in an adjuvant composition. One skilled in the art at the time the invention was made would have been motivated to use methyl soyate in an adjuvant composition because it has been shown to be a common solvent in agricultural adjuvant compositions. Thus, in view of In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three adjuvant pesticide formulations set forth prima facie obvious subject matter. 
It would have been  prima facie obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Chen et al. and Pullen et al. and use polyethylene glycol monooleate in a pesticide composition. One skilled in the art at the time the invention was made would have been motivated to use polyethylene glycol monooleate in pesticide composition because it has been shown to be a common solvent in agricultural compositions. Thus, in view of In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that 
With regards to the claimed concentration amounts, the cited references do not teach the concentrations as claimed.    However, absent a showing of unexpected results, it would be obvious to one of ordinary skill in the art to vary the concentration amounts depending on the desired result.   Determining optimal concentrations of agricultural composition components is routine experimentation and is readily practiced by one of ordinary skill.  
With regards to newly added claim 52, wherein Applicant claims that the adjuvant composition is self-emulsifying, whereby upon contacting the adjuvant composition with water, the adjuvant composition disperses in the water without requiring mechanical agitation of the mixture, a composition that consists of the same components will possess the same properties and therefore lead to identical, desired results. Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658(Fed. Cir. 1990).  Further, the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics.






Examiner's Response to Applicant’s Remarks


Applicant’s arguments filed on August 2, 2021, with respect to the 32,33,39,44,46 and 51 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (US 2011/0033436A1) in view of Mueninghoff (US Patent 6,156,705) and Pullen et al. (US 2012/0046168 A1) have been fully considered but they are not persuasive.   
First, in contrast to In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) in which claims directed to mixing together two conventional spray-dried detergents were held to be prima facie obvious, Applicant argues that the combination being made to arrive at the present claims are not for equivalents. Applicant argues that the Chen and Mueninghoff systems differ significantly because Chen's formulation is aqueous and Mueninghoff's concentrated pesticide is oleaginous in nature. Thus, Applicant argues that the characteristics of Mueninghoff's concentrated pesticide and Chen's formulation are not the same, and one of ordinary skill in the art would not have a reasonable expectation of success in combining the composition of Chen with the solvent of Mueninghoff. Further, Applicant argues that one of ordinary skill in the art have a reasonable expectation of success in modifying Chen's aqueous composition to 
      However, the Examiner is not persuaded by Applicant’s argument.  In response to applicant's argument that the Chen and Mueninghoff systems differ significantly because Chen's formulation is aqueous and Mueninghoff's concentrated pesticide is oleaginous in nature, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 
“I. TO BE OF PROBATIVE VALUE, ANY OBJECTIVE EVIDENCE SHOULD BE SUPPORTED BY ACTUAL PROOF
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991)…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
III. OPINION EVIDENCE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Although factual evidence is preferable to opinion testimony, such testimony is entitled to consideration and some weight so long as the opinion is not on the ultimate legal conclusion at issue. While an opinion as to a legal conclusion is not entitled to any weight, the underlying basis for the opinion may be persuasive. In re Chilowsky, 306 F.2d 908, 134 USPQ 515 (CCPA 1962) (expert opinion that an application meets the requirements of 35 U.S.C. 112 is not entitled to any weight; however, facts supporting a basis for deciding that the specification complies with 35 U.S.C. 112 are entitled to some weight); In re Lindell, 385 F.2d 453, 155 USPQ 521 (CCPA 1967) (Although an affiant’s or declarant’s opinion on the ultimate legal issue is not evidence in the case, “some weight ought to be given to a persuasively supported statement of one skilled in the art on what was not obvious to him.” 385 F.2d at 456, 155 USPQ at 524 (emphasis in original)). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, and the interest of the expert in the outcome of the case, and the presence or absence Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 227 USPQ 657 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986). See also In re Oelrich, 579 F.2d 86, 198 USPQ 210 (CCPA 1978) (factually based expert opinions on the level of ordinary skill in the art were sufficient to rebut the prima facie case of obviousness); Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989) (statement in publication dismissing the “preliminary identification of a human b-NGF-like molecule” in the prior art, even if considered to be an expert opinion, was inadequate to overcome the rejection based on that prior art because there was no factual evidence supporting the statement); In re Carroll, 601 F.2d 1184, 202 USPQ 571 (CCPA 1979) (expert opinion on what the prior art taught, supported by documentary evidence and formulated prior to the making of the claimed invention, received considerable deference); In re Beattie, 974 F.2d 1309, 24 USPQ2d 1040 (Fed. Cir. 1992) (declarations of seven persons skilled in the art offering opinion evidence praising the merits of the claimed invention were found to have little value because of a lack of factual support); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991) (conclusory statements that results were “unexpected,” unsupported by objective factual evidence, were considered but were not found to be of substantial evidentiary value).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Although an affidavit or declaration which states only conclusions may have some probative value, such an affidavit or declaration may have little weight when considered in light of all the evidence of record in the application. In re Brandstadter, 484 F.2d 1395, 179 USPQ 286 (CCPA 1973).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

An affidavit of an applicant as to the advantages of his or her claimed invention, while less persuasive than that of a disinterested person, cannot be disregarded for this reason alone. Ex parte Keyes, 214 USPQ 579 (Bd. App. 1982); In re McKenna, 203 F.2d 717, 97 USPQ 348 (CCPA 1953). “
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).









Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617


/ALI SOROUSH/Primary Examiner, Art Unit 1617